AMENDMENT TO “APPENDIX A” OF THE ASTEC INDUSTRIES, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN THIS AMENDMENT to “Appendix A” of the Astec Industries, Inc. Supplemental Executive Retirement Plan, as amended and restated as of January 1, 2008 (the “Plan”), is adopted by Astec Industries, Inc. (the “Company”), effective as of October 24, 2013. WHEREAS, Article 2 of the Plan permits the Board of Directors of the Company (the “Board”) to designate participants in the Plan from time to time, whose names and effective dates of participation shall be set forth on Exhibit A to the Plan; NOW, THEREFORE, the Company hereby amends “Appendix A” of the Plan in the form attached hereto, to update the same for changes in Plan participation approved by the Board, by action taken on October 24, 2013. Except as amended herein, the Plan shall continue in full force and effect. ASTEC INDUSTRIES, INC Date: October 24, 2013 By /s/ Stephen C. Anderson Name Stephen C. Anderson Title Secretary . “APPENDIX A” Each Participant’s Date of Participation Name of Participant Effective Dates of Participation J. Don Brock January 1, 1995 Thomas R. Campbell Retired September 30, 2013. Frank Cargould Announced Retirement Date of December 31, 2013. W. Norman Smith January 1, 1995 Richard Patek January 1, 1995 Jeff Elliott January 1, 2002* Tim Gonigam August 1, 2000 Joseph Vig May 1, 2001* Jeff Richmond May 1, 2004 Richard Dorris January 3, 2005 Ben Brock January 1, 2007 Michael A. Bremmer January 1, 2007 Stephen C. Anderson January 1, 2003* Lawrence R. Cumming January 1, 2008 Neil Peterson January 1, 2008 David C. Silvious July 1, 2005* Joe Cline February 1, 2008 Chris Colwell May 31, 2011 Robin Leffew August 1, 2011 D. Aaron Harmon November 1, 2011 Matthew B. Haven January 1, 2013 Jeff May October 1, 2013 Malcolm Swanson ** Tom Wilkey ** *The effective dates of participation for Mr. Anderson, Mr. Elliott, Mr. Gonigam, Mr. Silvious and Mr. Vighave been corrected. **Mr. Swanson andMr. Wilkey will become Participants on such date as they become subsidiary Presidents which will be on or before January 1, 2014.
